J-S34032-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

K.M.R.                                          IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                          Appellee

                     v.

J.A.

                          Appellant                  No. 1726 MDA 2015


              Appeal from the Order Entered September 3, 2015
                in the Court of Common Pleas of York County
                 Domestic Relations at No(s): 1023-SA-2015


BEFORE: PANELLA, J., STABILE, J., and JENKINS, J.

JUDGMENT ORDER BY JENKINS, J.:                         FILED MAY 16, 2016

       Appellant J.A. appeals from the support order entered September 3,

2015 in the York County Court of Common Pleas, Domestic Relations

Section. We dismiss this appeal.

       On July 7, 2015, the Domestic Relations Section of the York County

Court of Common Pleas conducted a child support hearing based on Appellee

K.M.R.’s petition.   The court issued an order establishing Appellant’s child

support obligation at zero dollars ($0) based on his inability to pay, his lack

of income or assets, and the lack of any reasonable prospect that Appellant

would become able to pay child support in the foreseeable future.
J-S34032-16



       On July 27, 2015, despite having been ordered to pay no support,

Appellant filed a request for a de novo hearing.1 The court conducted the

hearing de novo on September 3, 2015. Also on September 3, 2015, the

court issued an order again setting Appellant’s monetary child support

obligation at zero dollars ($0).         The court further directed that Appellant

comply with the policies and procedures of the Domestic Relations Section of

the York County Court of Common Pleas and that he apply for Social

Security benefits.

       Appellant filed a timely notice of appeal on October 5, 2015.2          On

November 2, 2015, the trial court filed an order directing Appellant to file a

Pa.R.A.P. 1925(b) statement of matters complained of on appeal within

twenty-one (21) days. Appellant did not file a Pa.R.A.P. 1925(b) statement.

The trial court filed its Pa.R.A.P. 1925(a) opinion on December 1, 2015.3
____________________________________________


1
 Appellant’s request stated: “1. July 4th, 2001 ‘Agravated Assault’. Phila.
Police No Statute Limitations. 2. July 21st 2015, went to ‘Runkle’s’. Photo
machine [indiscernible] Mondays. 3 Other”. Appellant’s Demand for
Hearing De Novo, July 27, 2015 (verbatim).
2
 The 30th day after September 3, 2015 was October 3, 2015, a Saturday.
As a result, Appellant had until the next business day, or until Monday,
October 5, 2015, to timely file a notice of appeal. See 1 Pa.C.S. § 1908.
3
  The trial court’s Pa.R.A.P. 1925(a) opinion initially concludes that Appellant
waived all his issues for review by failing to file a Pa.R.A.P. 1925(b)
statement as ordered.        See 1925(a) Opinion, p. 1.         Ordinarily, “an
appellant’s failure to comply with an order to file a Rule 1925(b) statement
in a timely manner constitutes waiver of all objections to the order, ruling, or
other matter complained of on appeal.” J.P. v. S.P., 991 A.2d 904, 908
(Pa.Super.2010). However, for the reasons discussed infra, Appellant failed
(Footnote Continued Next Page)


                                           -2-
J-S34032-16



      Pursuant to the Pennsylvania Rules of Appellate Procedure:

      Briefs and reproduced records shall conform in all material
      respects with the requirements of these rules as nearly as the
      circumstances of the particular case will admit, otherwise they
      may be suppressed, and, if the defects are in the brief or
      reproduced record of the appellant and are substantial, the
      appeal or other matter may be quashed or dismissed.

Pa.R.A.P. 2101.        “When issues are not properly raised and developed in

briefs, when the briefs are wholly inadequate to present specific issues for

review, a court will not consider the merits thereof.”     Commonwealth v.

Miller, 721 A.2d 1121, 1124 (Pa.Super.1998) (citations omitted). Further,

although this Court is “willing to liberally construe materials filed by a pro se

litigant, pro se status confers no special benefit upon the appellant.”

Wilkins v. Marsico, 903 A.2d 1281, 1284 (Pa.Super.2006), appeal denied,

918 A.2d 747 (Pa.2007) (citations omitted).

      Appellant has filed a woefully inadequate brief that does not merit

review.    Appellant’s brief does not contain a statement of jurisdiction,

statement of the order or other determination in question, a statement of

questions involved, a statement of the case, a summary of argument, or a

conclusion. Pa.R.A.P. 2114, 2115, 2116, 2117, 2118, 2111(a)(9). Further,

we are unable to discern any cognizable issue from the seven-page

handwritten brief, and Appellant has failed to develop any argument in
                       _______________________
(Footnote Continued)

so significantly in other ways to comply with the Rules of Appellate
Procedure, that we choose to quash this appeal on other procedural grounds.




                                            -3-
J-S34032-16



support of his appeal.      Therefore, we dismiss this appeal for substantial

failure to comply with the Rules of Appellate Procedure.       See Pa.R.A.P.

2101.

        Appeal dismissed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/16/2016




                                      -4-